           Case 1:19-cv-10656-RA Document 36 Filed 01/21/20 Page 1 of 2
      CHALos & Co, P.C.
      International Law Firm
       55 Hamilton Avenue, Oyster Bay, New York 11771
       TEL: +1-516-714-4300 • FAX: +l-516-750-9051 •       WEB:   www.chaloslaw.com •    EMAIL:   info@chaloslaw.com




                                         January 21, 2020                          USDC-SDNY
                                                                                   DOCUMENT
                                             ViaECF
                                                                                   ELECTRONICALLY FILED
The Honorable Ronnie Abrams                                                        DOC #: _ _ _""'T""T_-:-:---
                                                                                                             0
Thurgood Marshall U.S. Courthouse                                                  DATE FILED:_/+-/'""'"Zl~/-l__
40 Foley Square, Room 2203
New York, NY 10007
Telephone: 212-805-0284


Re:    Great Lakes Insurance SA in its Own Right and/or as Subrogee of Pacific Gulf
       Shipping Co. v. American Steamship Owners Mutual Protection and Indemnity
       Association, Inc., et al., Case No. 1:19-cv-10656
       Plaintiff's Letter-Motion Requesting Adjournment of the January 31, 2020 Scheduling
       Conference
       Chalos & Co. Ref: 2511.001


Dear District Judge Abrams:

        In accordance with the Local Rules of the United States District Court for the Southern
District of New York and this Court's Individual Rules & Practices in Civil Cases, we, on behalf
of Plaintiff Great Lakes Insurance SA in its Own Right and/or as Subrogee of Pacific Gulf Shipping
Co. (hereinafter "Great Lakes" or "Plaintiff''), respectfully submit this Letter-Motion to request an
adjournment of the scheduling conference presently set for January 31, 2020.

       This case was commenced on November 18, 2019. Thereafter, on November 21, 2019,
this Honorable Court issued an Order setting a scheduling conference for January 31, 2020 at 11 :30
a.m. EST. See DE 9. Organizational Defendants American Steamship Owners Mutual Protection
and Indemnity Association Inc. and Shipowners Claims Bureau Inc. filed a motion to dismiss on
December 12, 2019. See DE 19-20. Plaintiffs Opposition was filed this past Friday on January
17, 2020 (DE 33) and Organizational Defendants' Reply is not due to be filed until January 31,
2020.

       More recently, Defendants George and Efstathios Gourdomichalis filed a separate
threshold motion to dismiss on Friday January 17, 2020. See DE 31-32. Plaintiff's Opposition




                         NEW   YoRK I HousroN    M1A?v11    I A:nlENS I   CYPRUS
               Case 1:19-cv-10656-RA Document 36 Filed 01/21/20 Page 2 of 2
    CnALOS & Co, P.C.
    International Law Firm



brief is due on February 14, 2020 and the individual Defendants' Reply brief is to be filed on
February 24, 2020. See DE 35.

       Counsel for plaintiff is currently set to appear before U.S. District Judge Mosman for
summary judgment motion oral argument on January 31, 2020 in the District of Oregon in the
matter of Pacific Gulf Shipping Co., et al. v. Adamastos Shipping & Trading SA., 3:18-cv-02076
(D. Or. 2018). A final pretrial conference will be held before the District Court in Oregon on
March 2, 2020. Trial is in that matter for the period of at least March 10-13, 2020.

        This is Plaintiffs first request for adjournment of the scheduling conference. Plaintiffs
counsel has notified Defendants' counsel of the conflict and requested the position of all parties
on the proposal to adjourn the scheduling conference. 1 Counsel for Defendants have neither
consented nor objected. Bearing in mind the Court's requirement that the parties submit a Joint
Letter and proposed Case Management Plan seven (7) days prior to the scheduling conference,
Plaintiff respectfully requests that the scheduling conference be adjourned to a date convenient to
the Court after March 23, 2020.

       In advance, we thank the Court for its attention and assistance in this matter.


                                                            Respectfully submitted,

                                                            CHALOS & Co., P.C.

                                                            /s/ Briton P. Sparkman
                                                            George M. Chalos, Esq.
                                                            Briton P. Sparkman, Esq.

cc: Via ECF Only

Brown Gavalas & Fromm, LLP                                 The initial status conference scheduled for January 31, 2020
Attorneys for Defendants                                   is hereby adjourned. No later than January 29, 2020, the
American Steamship Owners Mutual                           parties shall jointly file a letter informing the Court whether
                                                           they seek to adjourn the initial conference until after the
Protection and Indemnity Association,
                                                           pending motions to dismiss have been resolved.
Inc. and Shipowners Claims Bureau Inc.
                                                           SO ORDERED.
Blank Rome, LLP
Attorneys for Defendants
George Gourdomichalis and
Efstathios Gourdomichalis




1
 Counsel for Defendants George and Efstathios Gourdomichalis are aware of the conflict as other attorneys at the
Blank Rome, LLP law firm represent one of the defendants which made the motion for summary judgment in the
Oregon proceeding, i.e. - Vigorous Shipping & Trading, S.A.

                                                       2

                                              www.chaloslaw.com
